DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 17 March 2021. As directed by the amendment: no claims have been amended or added; claims 27-30 have been cancelled. Thus, claims 23-26 are presently pending in this application. 
Reasons for Allowance
Claims 23-26 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Chomas et al (US 2011/0137399), fails to disclose or make obvious a device as described in claim 23. Specifically, Chomas fails to disclose or make obvious a method of delivering an immunotherapy agent to a tumor, in combination with the other elements of the claim, using an expandable fluid pressure to modulate the pressure in a target vessel relative to the initial intravascular pressure. The instant claim requires not only increased pressure to deliver the active agent but also increasing the pressure of the target area in order to overcome the increased pressure that is the result of a solid tumor, as disclosed in ¶0011 of the instant specification. On the other hand, Chomas in concerned with treating areas for targeted embolization, chemo-embolization, and radio-embolization therapies and relies on forward arterial flow to deliver the therapy to the target organ (¶0009). Although Chomas, in combination with immunotherapy treatments known in the art, discloses a system of preventing reflux during treatment delivery, Chomas fails to teach or make obvious hyper-pressurizing the area to overcome the initial conditions within the body. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 23. Claims 24-26 are allowed for incorporating the above limitations due to their respective dependencies on claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783